Citation Nr: 0432859	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  98-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
chondromalacia, right knee.

2.  Entitlement to service connection for heart disease, to 
include heart murmur and chest pain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disability.

6.  Entitlement to service connection for a left wrist 
disorder.

7.  Entitlement to service connection for a bilateral hip 
disorder, claimed on a direct basis.

8.  Entitlement to a temporary total disability rating for a 
period of convalescence following a hospitalization in 1998 
as a result of a motor vehicle accident.

9.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to August 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to an increased rating for a right 
knee disability, service connection for a left knee disorder 
on a secondary basis, and entitlement to TDIU benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

As a procedural matter, the Board notes that multiple other 
claims are in various stages of development as follows:

a)	Entitlement to a Compensable Rating for Pes Planus and 
Entitlement to a Compensable Rating for a Right Thumb 
Disability.  The RO granted entitlement to service 
connection for pes planus and a right thumb disability 
by rating decision dated in November 2002.  In September 
2003, the veteran sought to "reopen" his claims for 
"increased evaluation."  The Board considers these new 
claims for increased ratings, which have yet to be 
adjudicated.
b)	Entitlement to Service Connection for a Crush Injury to 
the Right Hand.  It appears that the veteran filed a 
claim for a crush injury to the right hand by 
correspondence dated in July 1997, August 1998, February 
1999 and December 2000.  While a VCAA letter was issued 
in March 2004, it does not appear that this issue has 
ever been the subject of a rating decision.  
c)	Entitlement to Service Connection for the Residuals of 
an Injury to Both Hands.  In addition to the above, the 
veteran filed a claim for an injury to both hands in 
correspondence dated in September 2003.  While this 
issue was denied as carpal tunnel syndrome by rating 
decision dated in August 2004, there is no indication 
that a notice of disagreement has yet been filed.
d)	Entitlement to Service Connection for an Acquired 
Psychiatric Disorder.  In February 2002, the veteran 
filed a claim for entitlement to service connection for 
a psychiatric disorder and claimed it as secondary to 
his service-connected disabilities.  In an April 2003 
rating decision, the claim was denied on a direct (not 
secondary) basis.  In May 2003, he again asserted a 
psychiatric disorder as due to his service-connected 
disabilities.  In December 2003 correspondence, he 
maintained that his psychiatric disorder was (directly) 
due to military service.  In May 2004, a Statement of 
the Case and Supplemental Statement of the Case were 
issued and he was provided with the appropriate 
secondary regulations.  However, as there has yet to be 
an appeal filed on this claim, it is not ripe for 
review.
e)	Entitlement to Service Connection for a Bilateral Hip 
Disorder, Claimed as Secondary to a Service-Connected 
Right Knee Disability.  In December 2003, the veteran 
asserted an alternative theory to his claim for a 
bilateral hip disorder.  The claim for direct service 
connection is address in this decision.  The issue of 
secondary service-connection has not yet been 
adjudicated by the RO.
f)	Entitlement to a Nonservice-Connected Pension.  It 
appears that the veteran asserted a claim for 
nonservice-connected pension in correspondence dated in 
December 2003.  If he desires to pursue this claim he 
should do so with specificity at the RO.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The reports of a heart murmur in service were found to 
have no chronic clinical pathology associated therewith.

3.  No organic heart disease is currently shown.

4.  There are no in-service complaints of, treatment for, or 
diagnosis of hypertension.

5.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and hypertension.
 
6.  A single in-service complaint of low back pain is noted.  

7.  There is no evidence of complaints of, treatment for, or 
diagnosis of low back pain for several years after service 
discharge.

8.  There is no current diagnosis associated with low back 
pain.

9.  A single in-service complaint of left wrist pain is 
noted.  

10.  No chronic left wrist disorder is currently shown.

11.  There are no in-service complaints of, treatment for, or 
diagnosis of a bilateral hip disorder.

12.  No chronic bilateral hip disorder is currently shown.

13.  The veteran was hospitalized in March 1998 and underwent 
the repair of a left quad tendon rupture as a result of a 
motor vehicle accident in December 1997.

14.  The veteran is not service-connected for a left leg or 
left knee disability of any kind.


CONCLUSIONS OF LAW

1.  Heart disease, to include heart murmur and chest pain, 
was not incurred in or aggravated by the veteran's period of 
military service, and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Hypertension was not incurred in or aggravated by the 
veteran's military service and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

3.  A low back disability was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

4.  A left wrist disability was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

5.  A bilateral hip disability was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).

6.  The requirements for entitlement to a temporary total 
disability rating for a period of convalescence following 
hospitalization in 1998 as a result of a motor vehicle 
accident have not been met.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 4.30 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Certain chronic disabilities, including cardiovascular 
disease and hypertension, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).  
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Entitlement to Service Connection for Heart Disease, 
to Include Heart Murmur and Chest Pain

Service medical records  reflect that the veteran was shown 
to have a heart murmur as early as 1983.  Specifically, an 
August 1983 periodic physical revealed a murmur.  However, it 
does not appear that he underwent any follow-up evaluation.

In April 1986, the veteran underwent a cardiology work-up for 
reported chest pain during exertion.  The electrocardiogram 
(EKG), stress test, and echocardiogram were normal.  It was 
noted that the stress test was "not diagnostic or suspicious 
for ischemic heart disease."  The final diagnosis was mitral 
regurgitation of doubtful hemodynamic significance and 
muscular chest wall pain.

An April 1986 physical showed a normal clinical evaluation of 
his heart.  His heart murmur was reported to be benign.  
Similarly, an August 1987 physical noted a normal heart 
evaluation.  

In a follow-up note, a history of heart disease was noted.  
The veteran related that he felt like he was getting a bad 
deal from the Army and wanted things checked out.  He 
complained of daily, fleeting chest pain.  The physician 
noted that the veteran had undergone an extensive work-up and 
had a normal EKG and stress test.  It was reported that the 
veteran had been cleared medically regarding heart problems 
and that the chest pain had determined to be muscular in 
origin.  The clinical assessment was chest wall pain.  

In April 1988, the veteran sought to obtain a medical 
discharge and noted, among other things, that his heart 
murmur was a problem since heart attacks ran in his family.  
An April 1988 consultation report shows that he was 
undergoing a medical evaluation board for right knee pain and 
indicated a heart murmur for several years.  After a physical 
assessment, the physician diagnosed a flow murmur and related 
that there was no further work-up needed and no prophylaxis 
needed.  A Physical Evaluation Board proceeding noted that he 
was disabled for military service on account of 
chondromalacia of the right knee but there was no indication 
of disability due to heart disease, heart murmur, or chest 
pain.

Post-service medical evidence fails to show a diagnosed heart 
disorder.  Specifically, in November 1996, the veteran 
underwent a VA heart examination.  The examiner noted that 
the veteran was diagnosed with a heart murmur in service and 
experienced chest pain at times, described as gas-like pain.  
After a physical examination, the clinical impression was 
"no clinical evidence of organic heart disease."  A 
November 1996 echocardiogram, undertaken in conjunction with 
the VA examination, reflected a clinical impression of mild 
left atrial enlargement, normal left ventricular thickness 
and function, mild mitral regurgitation, and trivial 
tricuspid regurgitation.  In a September 1997 outpatient 
treatment record, the veteran's complaints of chest pain were 
noted to be "probably" gastrointestinal in nature. 

Based on the above evidence, the Board finds that the claim 
for a heart disorder, to include heart murmur and chest pain 
must be denied.  First, while the veteran was noted to have a 
heart murmur in service, the medical evidence indicates that 
the condition is benign and had no chronic pathology 
associated with it as evidenced by the absence of treatment 
or clinical diagnosis associated therewith.  Further, the VA 
examination to directly address the issue found that there 
was no clinical evidence of organic heart disease.  
Therefore, it is reasonable to conclude that there is no 
chronic pathology related to heart disease manifested by a 
heart murmur.  

Next, chest pain itself is not a disability for VA 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone without a diagnosed or 
identifiable underlying malady cannot constitute a disability 
for which service connection may be granted), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
 
Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Notwithstanding the veteran's claim of a heart disorder 
manifested by heart murmur and chest pain, the Board finds 
that there is no evidence of a chronic heart disorder in 
service, and no current diagnosis of a heart disorder is 
shown.  As such, the claim must be denied.

Entitlement to Service Connection for Hypertension

In addition to the laws and regulations outlined above, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101 (2003).

Service medical records noted a questionable history of 
hypertension in an August 1983 periodic physical.  His blood 
pressure was 142/67 at that time.  It does not appear that he 
received any follow-up treatment.  In an April 1986 Report of 
Medical History, the veteran noted that he used to have 
headaches but there was no history of trauma and the 
physician noted "no problem with blood pressure."  An April 
1986 physical examination showed a normal clinical evaluation 
of his heart and vascular system.  

A review of multiple service treatment records reflect blood 
pressure readings in the 120-130s/70-80s range.  A sample of 
blood pressure readings noted in the service medical records 
are as follows:  August 1982 - 122/90; October 1982 - 136/82; 
November 1982 - 124/72; June 1983 - 126/70; August 1985 - 
130/90; March 1986 - 110/60; April 1986 - 132/80; April 1986 
- 120/74; August 1986 - 118/72; July 1987 - 128/74; August 
1987 - 142/80; August 1987 - 126/78; and June 1988 - 146/86.  
The highest blood pressure of 130/90 was taken during 
treatment for a right hand laceration.  There was never a 
diagnosis of or treatment for hypertension during military 
service.  Therefore, the Board finds no evidence of 
hypertension while the veteran was on active duty.

In September 1997, the veteran related a history of 
hypertension.  However, no post-service evidence of 
hypertension was shown at the time or for several years 
thereafter.  For example, representative blood pressure 
readings were as follows:  January 1992 - 128/62; February 
1992 - 138/56; September 1996 - 134/71; November 1996 - 
158/79; February 1997 - 127/71; January 1998 - 139/76; March 
1998 - 144/78; March 1999 - 143/68; April 1999 - 134/66.  

In July 2000, the veteran was started on an anti-hypertensive 
for blood pressure readings consistently over 140 mm. in June 
2000 and in July 2000.  This is the first diagnosis or 
treatment for hypertension noted in the claims file.

Despite a current diagnosis of hypertension, the Board finds 
that his claim for hypertension must be denied.  First, while 
the veteran was started on blood pressure medication in 2000, 
the physician noted that the veteran's blood pressure 
readings were consistently greater than 140 mm.  However, the 
Board notes that the blood pressure readings were not above 
160 mm., which is required for VA compensation purposes.  
Further, even accepting a diagnosis of hypertension for VA 
purposes, there was no evidence of hypertension during active 
duty and no evidence of elevated blood pressure readings 
until nearly 12 years after service separation.  In addition, 
no physician has attributed the veteran's hypertension to his 
active service, nor did they indicate evidence that it was of 
long standing duration. 

Because there was no evidence of hypertension in service, no 
current symptoms consistent with hypertension for VA 
compensation purposes, and no medical nexus with military 
service, the Board finds that the claim must be denied.

Entitlement to Service Connection for a Low Back Disorder

Service medical records reveal that the veteran complained of 
an eight-day history of low back pain in November 1983.  He 
sought a "no field duty" profile.  The final diagnosis was 
muscular low back pain.  He was treated with Parafon Forte 
and returned to full duty.  Further, April 1986 and August 
1987 physical examinations revealed a normal clinical 
evaluation of his spine.  Therefore, the Board finds no 
evidence of a chronic low back disorder during active duty.

Post-service medical evidence is negative for complaints of, 
treatment for, or diagnosis of a low back disorder for 
several years after service separation.  In September 1997, 
the veteran reported a history of, among other things, back 
problems.  The clinical assessment was low back pain.  There 
is no further indication of symptoms consistent with back 
pain in the claims file.

After a review of the claims file, the Board finds that the 
claim must be denied.  First, as noted above, pain alone 
without a diagnosed or identifiable underlying malady cannot 
constitute a disability for which service connection may be 
granted.  Therefore, the veteran's complaints of back pain 
are insufficient, in and of themselves, to establish service-
connected.  Next, service connection may only be granted for 
a current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  

In this case, the service medical records are negative for a 
chronic low back disorder.  Further, post-service evidence is 
negative for a current disability related to the low back.  
Inasmuch as there is no medical evidence establishing the 
presence of a chronic low back disorder, the preponderance of 
the evidence is against the claim.

Entitlement to Service Connection for a Left Wrist Disorder 
Other Than Carpal Tunnel Syndrome

Service medical records show that the veteran related a three 
day history of left wrist pain in March 1986.  A left wrist 
X-ray was normal.  He was prescribed Motrin and returned to 
duty.  In an April 1986 Report of Medical History, the 
veteran reported that he fractured his left wrist in 1980 and 
still had some weakness.  However, there is no evidence of a 
fracture of the wrist during active duty.  Further, April 
1986 and August 1987 physical examinations revealed a normal 
clinical evaluation of his upper extremities.  Therefore, the 
Board finds no evidence of a chronic left wrist disorder 
during active duty.

Post-service medical records are completely negative for 
complaints of, treatment for, or diagnosis related to the 
veteran's left wrist.  While the veteran has subsequently 
reported symptoms associated with carpal tunnel syndrome, 
this issue has been separately addressed by the RO.  After a 
review of the evidence, the Board finds that the claim must 
be denied.  As noted above, service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no grant of service connection.  In 
this case, there is no evidence of a chronic left wrist 
disorder in service, and no current diagnosis of a left wrist 
disorder.  As such, the claim must be denied.

Entitlement to Service Connection for a Bilateral Hip 
Disorder, 
Claimed on a Direct Basis

Service medical records are completely negative for 
complaints of, treatment for, or diagnosis of a bilateral hip 
disorder.  Moreover, August 1983, April 1986, and August 1987 
physical examinations indicate a normal clinical evaluation 
of the veteran's lower extremities.  As such, the Board finds 
no evidence of a chronic hip disorder during active duty.  
Similarly, post-service medical evidence is completely 
negative for complaints of, treatment for, or diagnosis 
related to a hip disorder.  

With no evidence of a chronic hip disorder in service, and no 
current diagnosis of a hip disorder, the claim must be 
denied.

Entitlement to a Temporary Total Rating

Under the provisions of 38 C.F.R. § 4.30, a total rating may 
be granted following hospital discharge, when it is 
established by report at hospital discharge, that entitlement 
is warranted effective from the date of hospital admission, 
and continuing for a period of one, two, or three months from 
the first day of the month following such hospital discharge 
if the hospital treatment of the service-connected disability 
results in:  (1) surgery necessitating post hospital 
convalescence; the initial grant of a total rating will be 
limited to one month with one or two extensions of periods of 
one month each in exceptional cases; (2) surgery with severe 
postoperative residuals shown at hospital discharge, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited).  
Initial grants may be for one, two or three months; (3) 
immobilization by cast, without surgery, of one major joint 
or more shown at hospital discharge or performed on an 
outpatient basis with initial grants of one, two or three 
months.  38 C.F.R. § 4.30 (2003) (emphasis added).  The 
Veterans Claims Court has determined that the inability to 
return to any employment would in fact show a need for 
continuing convalescence under 38 C.F.R. § 4.30.  Seals v. 
Brown, 8 Vet. App. 291, 296-297 (1995).

A hospital discharge summary reveals that the veteran was 
hospitalized in March 1998 after rupturing his left quad 
tendon as the result of a motor vehicle accident.  He 
underwent a left quad tendon repair and was discharged two 
days later.  He tolerated the procedure well and was 
discharged home to follow-up with the Orthopedic Clinic.  In 
May 1998, he reported that his convalescent period had been 
extended to July 1998.  By rating decision dated in July 
1998, the RO denied the veteran's claim because the treatment 
was not related to a service-connected disability.  

After a review of the claims file, the Board agrees.  
Significantly, while he is service-connected for a right knee 
disability, there is absolutely no indication that he was 
service-connected for a left knee or left leg disorder at the 
time of the accident, nor is he currently service-connected 
for a left knee or left leg disorder.  As entitlement to the 
benefit necessitates that the period of convalescence be 
related to a service-connected disability, the claim, as a 
matter of law, must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in July 2002 and March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in July 2002 and March 2004 
were not given prior to the first AOJ adjudications of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal were 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran in November 2002.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the November 2002 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the earlier notice letters was non-
prejudicial error.  Therefore, no further action is necessary 
under the mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized private and VA post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in November 1996.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for heart 
disease, to include heart murmur and chest pain, is denied.

The claim for entitlement to service connection for 
hypertension is denied.

The claim for entitlement to service connection for a low 
back disorder is denied.

The claim for entitlement to service connection for a left 
wrist disorder is denied.

The claim for entitlement to service connection for a 
bilateral hip disorder, claimed on a direct basis, is denied.

The claim for entitlement to a temporary total disability 
rating for a period of convalescence following a 
hospitalization in 1998 as a result of a motor vehicle 
accident is denied.


REMAND

With respect to the remaining claims of entitlement to a 
rating in excess of 30 percent for chondromalacia, right 
knee, entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disability, and a TDIU, the Board finds that a remand is 
necessary.  

The veteran contends, in essence, that his service-connected 
right knee disability is worse that currently evaluated.  The 
Board notes that the most recent VA examination was 
undertaken over three years ago.  Moreover, in view of the 
veteran's on-going complaints, the medical evidence received 
to date, the contentions advanced, and the posture of the 
case at this time, the Board finds that additional 
development in this area is indicated.  Further, a medical 
opinion is needed on whether the veteran's claim for 
entitlement to service connection for a left knee disorder is 
secondary to a service-connected right knee disorder as 
alleged.  A decision as to the veteran's claim for a total 
disability rating will be deferred pending completion of the 
development ordered herein.  In addition, an opinion is 
needed as to the effect the veteran's service-connected right 
knee disability, right thumb disability, and flat feet have 
on his employability.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Centers (VAMC) in Montgomery, 
Tuscaloosa, and Birmingham for the period 
from September 2003 to the present. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
evaluation his knee disabilities.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should complete that portion of 
the Compensation and Pension Examination 
worksheet for knee disabilities for the 
right knee.  The examiner should also 
determine whether the veteran has a left 
knee disorder.  If a left knee disorder 
is shown, the examiner is asked to 
express an opinion as to whether the 
veteran's left knee disability is as 
likely as not related to his service-
connected right knee disability.  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history as provided by the veteran.  
Finally, after reviewing the claims 
folder and examining the veteran, the 
examiner should, to the extent possible, 
offer an opinion as to whether impairment 
due to his service-connected right knee 
disability, right thumb disability, and 
flat feet is so severe as to preclude 
substantially gainful employment.

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



